DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species A (Figs. 3-7) in the reply filed on 26 April 2022 is acknowledged.  After further consideration, the election requirement is hereby WITHDRAWN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al. (US 2016/0010709) in view of Hodgkins et al. (US 2018/0142746).
In Re claim 13, Banks et al. disclose a plurality of automotive brake assemblies and different mounting brackets thereof (figs. 1-7) including a tube (16, 76), camshaft (50), actuator (14), and bracket assemblies (10, 20, 36), all understood to form a unitary brake assembly body.  Banks et al. fail to disclose the additive layer manufacturing (ALM) method steps.
Hodgkins et al. teach an ALM method for manufacturing an automotive brake component (10, fig. 9), including forming a 3D model (100, 102) for a brake design and converting the design into an ALM and manufacturing the brake component (step 114).  Steps 102 and 104 evaluate the stresses applied to the braking assemblies to ensure adequate/equal strength under loading (par. 0067) while forming a lattice structure (figs. 4-6) to remove unnecessary material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automotive brake assembly of Banks et al. to be manufactured by ALM method, as taught by Hodgkins et al. to design lighter and equally as strong automotive brake assemblies.  Both Banks et al. and Hodgkins et al. disclose multiple automotive brake assemblies.
In Re claim 15, see spider (38) and mounting flange (80) of Banks et al..
In Re claim 16, Hodgkins et al. teach providing weight reduction openings in the ALM method (see figs. 4-6).
In Re claim 17, see spider (38), central aperture (52), and brake shoes (42, 44) of Banks et al..
In Re claim 18, see gusset (30) with a opening extending therethrough (see  empty corner) of Banks et al..  The examiner further notes that Hodgkins et al. teach providing weight reduction openings in the ALM method (see figs. 4-6).

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657